NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

CHRISTINA PAYLAN,                 )
                                  )
              Appellant,          )
                                  )
v.                                )                 Case No. 2D17-4117
                                  )
BRIAN BISHOP, in his individual   )
capacity, and MARK DETRIO, in his )
individual capacity,              )
                                  )
              Appellees.          )
________________________________ )


Opinion filed January 4, 2019.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Christina Paylan, pro se.

Andrew I. Dayes of Dayes Law Firm,
PLLC, Clearwater, for Appellees.



PER CURIAM.


             Affirmed.


NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.